[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Plaintiff's appeal from the defendant's ruling affirming the assessment set by the assessor for the Town of Plainville on real estate owned by the plaintiffs known as 338 East Street. The appeal is from the assessment for the years October 1, 1993 and October 1, 1994.
The court finds that the plaintiffs as owners of said premises are aggrieved by the ruling of the defendant.
The court, after a court hearing with the testimony presented by the parties witnesses, reviewing their exhibits CT Page 9927 and hearing argument by their respective attorney and on its, own background with regard to real estate values, further finds:
That the plaintiffs in pressing this action presented testimony by an accredited appraiser as to the true and actual value of their premises. Likewise, the defendant also presented such value testimony.
Taking into consideration all the evidence presented and also its own knowledge of rf real estate valuations and the effects of the local economy on real estate values, that the true and actual value of the premises known as 338 East Street is: Land —              $190,000.00 Improvements —      $510,000.00
Therefore, the court orders that judgment may enter for the plaintiffs as above for the true and actual value of the premises known as 338 East Street; that, the assessor of the Town of Plainville correct the assessment to reflect this valuation for the assessment dates of October 1, 1993 and October 1, 1994, and that the tax collector revise the tax on said premises accordingly.
The court further orders that the plaintiffs may recover their costs from the defendant.
JULIUS J. KREMSKI STATE TRIAL REFEREE